Citation Nr: 0124493	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to accrued benefits.

Entitlement to death pension benefits.


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service as a member of recognized guerrilla 
forces in the Commonwealth of the Philippines from January 
1943 to October 1945.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from RO decisions in 2000 that determined the appellant's 
claim for service connection for the cause of the veteran's 
death, denied entitlement to accrued benefits, and denied 
entitlement to death pension.  

The appellant was afforded a hearing before the RO Hearing 
Officer in March 2000, and before the undersigned Member of 
the Board in June 2001.  Transcripts of those hearings are of 
record.


FINDINGS OF FACT

1.  The veteran died in January 1979 from irreversible shock 
due to Waterhouse Friederichsen syndrome, overwhelming sepsis 
and acute pulmonary infarction; at the time of the veteran's 
death, he had no adjudicated service-connected disabilities.

2.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.

3.  The appellant did not file a claim for accrued benefits 
until 1998.

4.  The veteran's only service was as a member of recognized 
guerrilla forces in the Commonwealth of the Philippines from 
January 1943 to October 1945.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.312 (2001).

2.  The appellant's claim for accrued benefits was not timely 
filed and she is not eligible for such benefits.  38 U.S.C.A. 
§ 5121(c) (West 1991); 38 C.F.R. § 3.1000(c) (2001).

3.  The appellant is not eligible for death pension benefits 
based on the veteran's service.  38 U.S.C.A. §§ 107(a), 1521, 
1541 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records are silent as to chronic 
disabilities which were incurred in or aggravated by service.

The appellant filed her claim for VA benefits in July 1998.  
She indicated that the veteran had died in January 1979 at 
Bethany Hospital.  In response, the RO contacted Bethany 
Hospital by a letter dated in August 1998 and requested the 
veteran's terminal clinical records.  The RO also contacted 
the appellant in August 1998.  The RO explained that because 
the veteran had not been service connected for any disability 
during his life, service connection for the cause of his 
death would be denied unless it was shown that a disease or 
disability that was incurred in service caused or materially 
contributed to the veteran's death.  The RO asked for 
information concerning medical treatment received by the 
veteran and a statement from a health care provider 
supporting an interconnecting relationship between the 
veteran's cause of death and his military service.

The veteran's terminal medical records show that he was 
admitted to the hospital in January 1979 with swelling of the 
face, redness, and fever of five day's duration.  During this 
hospitalization, the veteran suffered acute pulmonary edema, 
and his blood pressure was unobtainable.  He did not respond 
to treatment.

The appellant appeared before the RO Hearing Officer in March 
2000.  She indicated that she had no additional medical 
evidence to submit.  The Hearing Officer explained that the 
appellant's claim for VA death benefits had been denied 
because the veteran had not been treated for the conditions 
leading to his death during service.  The appellant testified 
that the veteran was "already very sickly" when he returned 
from his guerrilla service.  The Hearing Officer pointed out 
that  the appellant's allegations must be supported by 
treatment or clinical records.  

The appellant testified before the undersigned Member of the 
Board in June 2001.  She stated that she first met the 
veteran in 1974 or 1975.  She indicated that at the time she 
met the veteran, he had coughing and allergies.  She stated 
that the veteran had not told her when his medical problems 
began, but that she suspected that their origin was during 
the late 1960's.

II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The liberalizing 
law and implementing regulations are applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  The law essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to the benefits 
sought on appeal.  The RO advised the appellant in August 
1998 and July 1999 of the specific evidence necessary to 
support her claim.  The appellant was afforded a hearing 
before the RO Hearing Officer in March 2000, wherein the 
Hearing Officer explained the reasons for denial of the 
appellant's claims.  The appellant was also afforded a 
hearing before the undersigned Member of the Board in June 
2001.  The appellant has not identified and the Board is not 
aware of any additional evidence or information which could 
be obtained to substantiate this claim.  In sum, the facts 
relevant to this claim have been properly developed to the 
extent possible and there is no further action which should 
be undertaken to comply with the provisions of the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board's deciding this claim without first affording 
the RO the opportunity to consider it in light of the VCAA 
and the implementing regulations.

A.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  However, in 
the instant case, service connection is not in effect for any 
disorder.  In this regard, the Board notes that service 
medical records from the veteran's periods of active duty are 
negative for the medical conditions which were present at his 
death in January 1979.

No competent medical evidence has been submitted to show that 
the conditions leading to the veteran's death, as noted on 
his death certificate, were linked to service.  The record 
contains no evidence of diagnosis or treatment of  Waterhouse 
Friederichsen syndrome, sepsis, or pulmonary disease prior to 
the terminal medical records dated in January 1979.    While 
the appellant has stated that her husband was "sickly" when 
he returned from his guerrilla service, the Board notes the 
appellant's testimony that she did not meet the veteran until 
the mid-1970's.  In any event, statements by the appellant on 
such matters do not constitute competent medical evidence, 
since, as a layperson, she has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 
Vet. App. 449 (1995).  When the determinative issue involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  The 
weight of the evidence demonstrates that the primary cause of 
death (irreversible shock due to Waterhouse Friederichsen 
syndrome, overwhelming sepsis and acute pulmonary infarction) 
is not related to service or to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence on file at 
date of death, and due and unpaid for a period of not more 
than two years prior to death, may be paid to the living 
person first listed as follows:  (1) his spouse, (2) his 
children (in equal shares), (3) his dependent parents (in 
equal shares).  Applications for accrued benefits must be 
filed within one year after the date of death of the veteran.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000 (2000).

The evidence of record shows that the veteran died in January 
1979 and that she submitted her original claim for VA 
benefits, burial benefits, in September 1979.  At that time, 
she did not file a claim for accrued benefits.  An 
application for burial benefits may not be construed as a 
claim for accrued benefits.  Herzog v. Derwinski, 2 Vet. App. 
502 (1992).  Nor may the application for burial benefits be 
construed as an informal claim for accrued benefits under the 
provisions of 38 C.F.R. § 3.155(a) (2000).  Shields v. Brown, 
8 Vet. App. 346 (1995).

The appellant testified at hearings, including a hearing 
before the undersigned in June 2001, to the effect that she 
was entitled to VA benefits based upon the veteran's service, 
but the evidence of record does not show receipt of a claim 
for accrued benefits from the appellant until July 1998.  Nor 
does the evidence show receipt of correspondence from her 
from the time of the veteran's death until July 1998 that 
indicates an intent to apply for such benefits.  Since the 
appellant did not submit a claim for accrued benefits within 
one year after the veteran's death, she did not submit a 
timely claim for accrued benefits and she is not eligible for 
such benefits.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  
Therefore, her claim for accrued benefits has no legal merit, 
and it is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Entitlement to Death Pension Benefits

In order for a surviving spouse of a veteran to be entitled 
to death pension, it is required, in part, that the veteran 
shall have served for 90 days or more during wartime or, if 
less than 90 days, was separated for a service-connected 
disability or at the time of death was receiving or entitled 
to receive compensation or retirement pay for a service-
connected disability based on wartime service.  38 U.S.C.A. 
§§ 1521, 1541 (West 1991).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval or air service for the purposes 
of any law of the United States conferring rights, privileges 
or benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed Forces 
except benefits under-
(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;
(2) chapter 10 of title 37; and
(3) chapters 11, 13 (except section 
412(a)), and 23 of this title.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2001)

The evidence of record shows that the veteran's only active 
service as verified by the service department was as a member 
of recognized guerrilla forces in the Commonwealth of the 
Philippines from January 1943 to October 1945.  Based on this 
service, the appellant is not eligible for death pension 
benefits, as disability and death pension benefits under 
chapter 15 of title 38 are not authorized for such service.  
38 U.S.C.A. § 107(a).  

As noted in section above, the appellant testified at 
hearings to the effect that she was entitled to benefits 
based on the veteran's service, but the evidence of record 
does not show that he had service that qualifies the 
appellant for death pension benefits.  If the claimant wants 
to purport that the veteran had any other service that she 
wishes to base her claim for death pension benefits, she has 
the burden of submitting proof of such qualifying service.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

The evidence of record does not show that the veteran had 
service that qualifies the appellant for death pension 
benefits.  Hence, she is not eligible to such benefits.  Her 
claim for death pension benefits has no legal merit, and it 
is denied.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



